DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 8/19/2022 are as follows:
	Claims 1 and 9 are amended,
	Claims 1-18 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramasu et al. (Japanese Patent Publication JP2007147226A, “Kuramasu”, previously cited) in view of Liu et al. (Chinese Patent Publication CN207703057U, “Liu”).

Regarding claim 1, Kuramasu discloses a bendable vapor chamber structure (fig 1) comprising: a first plate body having a first face and a second face on upper and lower sides (see annotated fig 1 below); 
a second plate body (see annotated fig 1 below) assembly having multiple plate bodies and at least one first bendable connection body (see annotated fig 1 below), disposed between and connected with the plate bodies (see annotated fig 1 below), the second plate body assembly being correspondingly mated with the first plate body to together define a receiving space (see annotated fig 1 below), wherein a portion of the receiving space corresponding to the at least one first bendable connection body is configured to be free of support structure (see annotated fig 1 below);
a first capillary structure (see annotated fig 1 below) being disposed in the receiving space, and
a working liquid being filled in the receiving space (¶0039).

    PNG
    media_image1.png
    591
    1001
    media_image1.png
    Greyscale

However, Kuramasu does not explicitly discloses wherein the first plate body and the second plate body assembly are allowed to be folded upon themselves and to be unfolded from each other. Liu, however, discloses a bendable vapor chamber wherein a first plate body (1a) and the second plate body (1b) assembly are allowed to be folded upon themselves and to be unfolded from each other (see page 1, lines 27-38 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kuramasu to have the first and second plate body to bendable such that the bodies can be folded upon themselves in order to allow for applications that require such shape to be efficiently cooled.

Regarding claim 2, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first bendable connection body is made of polyimide (¶0044).

Regarding claim 3, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein a second capillary structure (see annotated fig 1 below) and multiple support structures (14) are disposed on one side of the first bendable connection body opposite to the first plate body (see annotated fig 1 below), the first and second capillary structures being a fiber body (¶0045), the support structures being bosses (fig 1). 

    PNG
    media_image2.png
    592
    900
    media_image2.png
    Greyscale

Regarding claim 4, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first plate body and the second plate body assembly are made of copper (¶0047), the first plate body and the second plate body assembly being made of identical material (at least at 17), the plate bodies of the second plate body assembly being made of identical material (copper).

Regarding claim 5, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first bendable connection body is disposed proximal to the first plate body (see annotated fig 1 above).

Regarding claim 6, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein a second bendable connection body is disposed on the other side opposite to the first bendable connection body (see annotated fig 1 below).


    PNG
    media_image3.png
    592
    900
    media_image3.png
    Greyscale


Regarding claim 7, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein a connection section is disposed along outer peripheries of the plate bodies (see annotated fig 1 below), the connection section being connected with the first bendable connection body (see annotated fig 1 below).

    PNG
    media_image4.png
    592
    901
    media_image4.png
    Greyscale

Regarding claim 8, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first capillary structure is selectively disposed on a surface of the second plate body assembly (see annotated fig 1 below).

    PNG
    media_image2.png
    592
    900
    media_image2.png
    Greyscale

Regarding claim 9, Kuramasu discloses a bendable vapor chamber (fig 1) structure comprising: 
a first plate body assembly having multiple first plate bodies and at least one first bendable connection body (see annotated fig 1 below) connecting the first plate bodies (see annotated fig 1 below); 
a second plate body assembly having multiple second plate bodies and at least one second bendable connection body (see annotated fig 1 below) connecting the second plate bodies (see annotated fig 1 below), the second plate body assembly being correspondingly mated with the first plate body assembly to together define a receiving space, wherein a portion of the receiving space corresponding to the at least one first bendable connection body is configured to be free of support structure (see annotated fig 1 below);
a first capillary structure being disposed in the receiving space (see annotated fig 1 below), and
a working liquid being filled in the receiving space (¶0039).


    PNG
    media_image5.png
    495
    831
    media_image5.png
    Greyscale

However, Kuramasu does not explicitly discloses wherein the first plate body and the second plate body assembly are allowed to be folded upon themselves and to be unfolded from each other. Liu, however, discloses a bendable vapor chamber wherein a first plate body (1a) and the second plate body (1b) assembly are allowed to be folded upon themselves and to be unfolded from each other (see page 1, lines 27-38 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kuramasu to have the first and second plate body to bendable such that the bodies can be folded upon themselves in order to allow for applications that require such shape to be efficiently cooled.



Regarding claim 10, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first and second bendable connection bodies (see annotated fig 1 above) are made of polyimide (¶0044).

Regarding claim 11, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first plate body and the second plate body assembly are made of copper (¶0047), the first plate body and the second plate body assembly being made of identical material (at least at 17), the plate bodies of the second plate body assembly being made of identical material (copper).

Regarding claim 12, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein a second capillary structure (see annotated fig 1 below) and multiple support structures (14) are disposed on one side of the first bendable connection body opposite to the first plate body (see annotated fig 1 below), the first and second capillary structures being a fiber body (¶0045), the support structures being bosses (fig 1). 

    PNG
    media_image2.png
    592
    900
    media_image2.png
    Greyscale



Regarding claim 14, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first bendable connection body is disposed on one side of the first plate body assembly proximal to the second plate body assembly (see annotated fig 1 below), the second bendable connection body being disposed on one side of the second plate body assembly proximal to the first plate body assembly (see annotated fig 1 below).

    PNG
    media_image6.png
    592
    900
    media_image6.png
    Greyscale

Regarding claim 16, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein multiple first connection sections (see annotated fig 1 below) are disposed along outer peripheries of the first plate bodies between the first plate bodies, multiple second connection sections (see annotated fig 1 below) being disposed along outer peripheries of the second plate bodies between the second plate bodies, the first connection sections being connected with the first bendable connection body, the second connection sections being connected with the second bendable connection body (see annotated fig 1 below).

    PNG
    media_image7.png
    596
    742
    media_image7.png
    Greyscale


Regarding claim 17, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein a middle layer (of 14) is disposed between the first and second plate body assemblies.

Regarding claim 18, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first capillary structure is selectively disposed on a surface of the second plate body assembly (see annotated fig 1 below).


    PNG
    media_image8.png
    592
    900
    media_image8.png
    Greyscale


5.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramasu and Liu as applied to claim 12 above, and further in view of Lin (U.S. Patent Publication No. 2017/0122672, previously cited).

Regarding claim 13, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein multiple support structures (14) are disposed on one side of the second bendable connection body opposite to the first plate body assembly, the support structures being bosses (fig 1).
However, Kuramasu does not explicitly disclose a third capillary structure, the third capillary structure being selected from a group consisting of channeled body, powder sintered body, mesh body, fiber body and waved plate. Lin, however, discloses a vapor chamber (fig 5) wherein a third capillary structure (22) is disposed on a second plate body (30) opposite to a first plate body (11), the third capillary structure being a fiber body (¶0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kuramasu to provide the third capillary structure of Lin in order to increase the amount of working fluid in the vapor chamber. 
The limitation of “the first, second and third capillary structures being formed by means of printing, etching, electroplating or mechanical processing (punching, laser sculpturing, in-mold injection)” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramasu and Liu as applied to claim 9 above, and further in view of Wong et al. (U.S. Patent No. 9,889,951, “Wong”, previously cited).

Regarding claim 15, the combination of Kuramasu and Liu discloses all previous claim limitations. Kuramasu further discloses wherein the first and second bendable connection bodies are respectively disposed on one side of the first plate body assembly and one side of the second plate body assembly (see rejection of claim 9). However, Kuramasu does not explicitly disclose two third bendable connection bodies are respectively disposed on the other opposite side of the first plate body assembly and the other opposite side of the second plate body assembly. Wong, however, discloses a heat pipe (fig 4) wherein flexible connections (141B, 142D) are provided at two separate locations (fig 4). It would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention for Kuramasu to provide a second flexible location and thus provide two third bendable connection bodies in order to allow for the vapor chamber to be more adaptable. This would the first, second and third bendable connection bodies being transparent or nontransparent (as they would have to be one of the two).

Response to Arguments
7.	Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 7-11) that Kuramasu does not teach a structure which can be folded upon itself as this would lead to damage due to the support columns. The Examiner disagrees; there is nothing in Kuramasu to suggest that the support columns would damage the vapor chamber if folded.  Further, newly Liu is now being relied upon to teach allowing the vapor chamber to be folded. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763